            Case 8:18-cv-00392-PX Document 36 Filed 07/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                      (Greenbelt)



   PRISCA O. OBELEAGU, individually and
   on behalf of all similarly situated persons

                                         Plaintiff,

                                                          CIVIL ACTION NO: 8:18-cv-00392-PX

                          v.

   NAVIENT SOLUTIONS, LLC, et al.
                                     Defendants.



                        JOINT MEMORANDUM
      REGARDING INDIVIDUAL SETTLEMENT AND DISMISSAL OF ACTION


        Plaintiff Prisca O. Obeleagu (“Lead Plaintiff”) and Defendants Navient Solutions, LLC,

Navient Corporation and SLM Private Credit Student Loan Trust 2005-A (collectively,

“Defendants”), at the request of the Court, and by and through their respective counsel, submit this

joint memorandum concerning the Court’s authority to dismiss this class action -- prior to the

certification of any class -- following settlement of Lead Plaintiff’s claim on an individual basis.

Having agreed to settle and release Lead Plaintiff’s individual claim only, the parties now seek to

have this action dismissed pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Because no

class has been certified in this action and the parties do not propose to certify any class for purposes

of the settlement (see Fed. R. 23(e)) -- i.e., only Lead Plaintiff’s claim will be settled and

released -- this matter may be voluntarily dismissed by joint stipulation under Rule 41(a)(1)(A)(ii).

Accordingly, Court approval of neither the settlement nor the request for voluntary dismissal is

required.


                                                      1
           Case 8:18-cv-00392-PX Document 36 Filed 07/26/19 Page 2 of 4



                        PROCEDURAL AND LITIGATION HISTORY

       On December 19, 2017, Lead Plaintiff filed a Class Action Complaint against Defendants

in the Circuit Court for Prince George’s County, Maryland, captioned Prisca O. Obeleagu v.

Navient Solutions, LLC, et al., Case No. CAL 17-40829. On February 7, 2018, NSL removed the

case to the United States District Court for the District of Maryland, Case No. 8:18-cv-00392-PX.

In her Complaint, Lead Plaintiff avers that Defendants violated the Maryland Consumer Protection

Act, Maryland Consumer Debt Collection Act, Maryland Code, Commercial Law, § 14-201,

Maryland Collection Agency Licensing Act, MD Code, Business Regulation § 7-101 and MD

Code Ann. Corps. & Assn’s § 12-902 by allegedly engaging in debt collection activities without a

debt collection license.

       On March 20, 2018, Defendants responded to the Complaint. From October 15, 2018

through March 4, 2019, the parties engaged in pre-class certification discovery. At the conclusion

of discovery, the parties jointly decided that settling this matter on an individual basis was prudent.

On June 21, 2019, the parties reached a settlement on an individual basis for Lead Plaintiff only.

Having settled Lead Plaintiff’s claim, and no class having been certified, the parties now wish to

have the matter dismissed pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

                              THIS ACTION MAY BE DISMISSED
                           PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

       Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that an action may be dismissed

without a Court Order, subject to Rule 23(e) and other provisions not applicable here, upon the

plaintiff’s filing of “a stipulation of dismissal signed by all parties who have appeared.” Federal

Rule of Civil Procedure 23(e) provides that the “claims, issues, or defenses of a certified class -- or

a class proposed to be certified for purposes of settlement -- may be settled, voluntarily dismissed,

or compromised only with the court’s approval.” (Emphasis added.) Thus, where there is no


                                                  2
          Case 8:18-cv-00392-PX Document 36 Filed 07/26/19 Page 3 of 4



“certified class” and no “class proposed to be certified for purposes of the settlement,” as here,

Rule 23(e) is not implicated.

       In Withrow v. Enterprise Holdings, Inc., another district court in the Fourth Circuit

discussed a court’s authority to dismiss a class action prior to class certification under Rule 41.

See No. CIV.A. 3:09-1543, 2010 WL 3359686, at *4 (S.D.W. Va. Aug. 20, 2010). Withrow

explained that in 2003:

               Rule 23(e) was amended to include the phrase “certified class.” Prior to
               2003, “[s]everal courts … had concluded the supervisory guarantees of the
               former Rule 23(e) applied in the pre-certification context.” Weiss v. Regal
               Collections, 385 F.3d 337, 349 n. 21 (3rd Cir. 2004) (citation omitted). In
               amending the Rule, the Advisory Committee Notes stated that the
               amendment

                      resolves the ambiguity in former 23(e)’s reference to
                      dismissal or compromise of a “class action.” That language
                      could be -- and at times was -- read to require court approval
                      of settlements with putative class representatives that
                      resolved only individual claims. The new rule requires
                      approval only if the claims, issues, or defenses of a certified
                      class are resolved by settlement, voluntary dismissal, or
                      compromise.

               Fed. R. Civ. P. 23(e) 2003 advisory committee note (emphasis added). Since
               the amendment, several courts have held that “settlements or voluntary
               dismissals that occur before class certifications are outside the scope of
               [Rule 23].” Buller v. Owner Operator Indep. Driver Risk Retention Group,
               Inc., 461 F. Supp. 2d 757, 764 (S.D. Ill. 2006) (quoting 7B Charles Alan
               Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure
               § 1797 (3d ed. 1998 & Supp. 2006)); see also Logue v. Nissan N. Am., Inc.,
               No. 08–2023–STA/dkv, 2008 WL 2987184, *3 (W.D. Tenn. July 30, 2008)
               (stating “voluntary dismissal without court order pursuant to Rule 41(a)(1)
               remains available to plaintiffs before their putative class is certified”
               (footnote omitted)); Kurz v. Fidelity Mgmt. & Research Co., No. 07–CV–
               592–JPG, 2007 WL 2908918, *1 (S.D. Ill. Oct. 4, 2007) (finding “[b]ecause
               no class has been certified … the question of voluntary dismissal … is
               governed not by Rule 23 but by Rule 41”).




                                                3
           Case 8:18-cv-00392-PX Document 36 Filed 07/26/19 Page 4 of 4



Id. (footnote omitted). Thus, Withrow held that because the class there “was never certified,…

there was no impediment to the parties voluntarily dismissing the action under Rule

41(a)(1)(A)(ii).” Id.

       As in Withrow, here, no class has been certified and the parties do not propose to certify a

class for settlement purposes -- i.e., only Lead Plaintiff’s individual claim will be settled and

released. And prior to agreeing to resolve Lead Plaintiff’s claim, the parties conducted extensive

discovery and engaged in arms-length settlement negotiations. Through these efforts, the parties

agreed to settle this action on an individual basis only. In other words, any potential claims by

putative class members will be unaffected by the settlement. As a result, this matter may be

dismissed, without Court approval, upon stipulation by the parties under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).

                                                                            Dated: July 26, 2019

  Respectfully submitted,                           Respectfully submitted,
  MORRIS PALERM, LLC                                GREENBERG TRAURIG, LLP


  By: /s/ Terry E. Morris                           By: /s/ Lisa M. Simonetti
      Douglas N. Gottron (Bar No. 06881)                Lisa M. Simonetti (pro hac vice)
      dgottron@morrispalerm.com                         simonettil@gtlaw.com
      Terry E. Morris (Bar No. 17735)                   GREENBERG TRAURIG, LLP
      tmorris@morrispalerm.com                          1840 Century Park East, Suite 1900
      MORRIS PALERM, LLC                                Los Angeles, CA 90067
      2 Barrister’s Place                               Tel: (310) 586-7700
      751 Rockville Pike
      Rockville, Maryland 20852                          Geoffrey M. Gamble (Bar No. 28919)
      Telephone: (301) 424-6290                          geoff.gamble@saul.com
                                                         SAUL EWING ARNSTEIN &
        Counsel for Plaintiff                             LEHR LLP
                                                         Lockwood Place
                                                         500 E. Pratt Street – 8th Floor
                                                         Baltimore, Maryland 21202
                                                         Telephone: (410) 332-8975

                                                         Counsel for Defendants


                                                4
